department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c of f i c e of of f i c e of c h i e f c ou n s e l c h i e f c ou n s e l date number release date cc fip tl-n-3680-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel attention cc lm rfp mia from acting associate chief_counsel financial institutions and products cc fip subject tax treatment of certain underwriting fees this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer agent lender group a lender group b lender group c lender group d facility tl-n-3680-01 facility date date date date date year a b c d dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurer dollar_figures v w x y z issue whether taxpayer’s underwriting fees paid to agent in connection with facility must be capitalized under sec_263 of the internal_revenue_code conclusion yes taxpayer’s underwriting fees paid to agent in connection with facility must be capitalized pursuant to sec_263 facts tl-n-3680-01 we understand the facts to be as follows taxpayer and agent entered into an agreement facility on or about date facility was a credit arrangement for the benefit of taxpayer and provided for both fixed and revolving amounts of borrowings agent entered into facility both on its own behalf as a member of lender groups a and b and as the agent for lender groups a and b lender group a was comprised of a participants lender group b was comprised of b participants agent participated as the principal lender under both groups facility provided for financing totaling dollar_figuree consisting of dollar_figuref in fixed financing and dollar_figureg in revolving financing agent’s participation interest under facility was v of the revolving loan portion and w of the fixed loan portion each of the other participants in the revolving loan facility held x interest in the fixed financing portion of facility the proceeds from loans made to taxpayer under facility were required to be used by taxpayer for the following purposes purchase by taxpayer of a specifically identified business refinancing of taxpayer’s existing indebtedness including any associated fees and expenses and taxpayer’s general working_capital needs and other corporate purposes facility included a number of terms and conditions governing the subsequent syndication for both fixed and revolving loans it also provided for a stated termination_date date that applied to both the fixed and revolving portions of facility on or about date taxpayer and agent entered into a second agreement facility which provided that upon facility becoming effective facility was amended and restated in its entirety facility also provided for both fixed and revolving financing agent entered into this financing_arrangement with taxpayer both on its own behalf as a member of lender groups c and d and as the agent for lender groups c and d lender group c was comprised of c participants lender group d was comprised of d participants agent again participated as the principal lender under both groups facility provided for dollar_figureh in maximum revolving financing and separate fixed financing of dollar_figurek the term_loan a facility and dollar_figurel the term_loan b facility thus facility provided for maximum fixed financing of dollar_figurem and total financing as used herein principal lender means only that agent’s participation interests were larger than the interests held by the other participating lenders it appears that facility was substituted for facility and a portion of the outstanding indebtedness under facility was satisfied by taxpayer using proceeds from certain debt issued by taxpayer this arrangement resulted in the reduction of the participation interests held by lender groups a and b and the inclusion of new participants in lender groups c and d tl-n-3680-01 both revolving and fixed of dollar_figuren agent’s participation interest was y with respect to both the revolving loan and term_loan a portions of facility and z of the term_loan b portion of facility the proceeds of any revolving credit loans made pursuant to facility were required to be used by taxpayer for the following purposes refinancing of taxpayer’s existing indebtedness including any associated fees and expenses and taxpayer’s general working_capital needs and other corporate purposes in addition facility provided a number of terms and conditions not contained in facility none of which appears to be inconsistent with the syndication of loan participation interests in the secondary market through restricted offerings facility specifically provided for a stated termination_date date with respect to the revolving financing portion facility also specifically provided for stated maturity dates with respect to the fixed financing further facility contained specific principal repayment schedules for both term_loan a and term_loan b under both facility and facility the percentage interests held by the various lenders established their allocable commitments to make funds available to taxpayer hereafter the loans in accordance with the terms and conditions of the respective agreements both facility and facility expressly provided for taxpayer’s payment of commitment_fees and certain other costs including amounts earned by agent in its capacity as agent in addition to the amounts specified in facility and facility taxpayer paid underwriting fees to agent taxpayer paid agent underwriting fees of dollar_figurer in connection with facility and dollar_figures in connection with facility taxpayer apparently deducted the underwriting fee for facility dollar_figurer on or about date when the total amount of financing available to taxpayer under facility was dollar_figuree the total amount of financing available to taxpayer under facility was dollar_figuren the difference in amounts available to taxpayer under facility and facility was dollar_figureo the term_loan a maturity_date is date and the term_loan b maturity_date is date no information was provided in the incoming materials about the nature of the services performed by agent in exchange for the underwriting fees we assume that these underwriting fees are in addition to and separate from the commitment_fees and other fees earned by agent that are specifically identified in the terms and conditions of facility and facility as we found no reference to the dollar_figurer and dollar_figures fees at issue in the documents provided for our review tl-n-3680-01 it entered into facility but capitalized the underwriting fee for facility dollar_figures the examining agent is seeking to deny taxpayer any deduction with respect to the dollar_figurer underwriting fee proposing instead to capitalize both underwriting fees through year law and analysis it is well-settled that amounts paid_by a borrower for services rendered in connection with obtaining a loan are required to be capitalized see sleiman v commissioner tcmemo_1997_530 aff’d on another issue f 3d 11th cir 57_tc_781 18_bta_1179 accordingly because the dollar_figurer underwriting fee was paid to agent by taxpayer solely to compensate agent for its general services in securing financing for taxpayer the fee must be capitalized generally capitalized costs incurred by a borrower are amortized ratably over the term of the loan to which the costs relate see 57_tc_781 acq on this issue 1974_1_cb_1 revrul_81_161 1981_1_cb_313 where a loan is repaid prior to maturity any remaining unamortized capitalized costs of obtaining a loan may be deductible upon the satisfaction of that loan with proceeds from another loan even if such proceeds are obtained from the same lender see 65_tc_640 acq on this issue 1981_2_cb_2 fn thus taxpayer’s position with respect to deducting the dollar_figurer fee for agent’s services in connection with facility at the time it entered into facility is not without a basis in the law however there may be instances where the second loan from the same lender does not result in the satisfaction of the first loan but instead constitutes the refinancing or an extension of the original loan in such circumstances the proper period for amortizing the capitalized costs of obtaining the first loan includes the term of the second loan see eg 70_tc_240 rev’d on another issue 655_f2d_980 9th cir court held that fees paid to the construction lender for services were paid to secure for borrowers the financing needed for the entire project not just the construction phase therefore the fees were required to be capitalized and amortized over the entire permanent financing period whether a subsequent financing_arrangement with the same lender is more properly viewed as a satisfaction of the first loan with proceeds from a separate second loan or simply as an extension or refinancing of the first loan is a factual question see sleiman v commissioner supra for purposes of discussion we assume that taxpayer capitalized the dollar_figures underwriting fee and amortized it over the life of facility no details were provided however with respect to the useful_life determined by taxpayer for facility or the manner in which taxpayer computed any amortization deduction tl-n-3680-01 in sleiman the tax_court found that permanent financing obtained from the same lender from which the borrower secured construction_period financing nevertheless was a separately bargained for second loan and allowed the petitioners to deduct unamortized loan fees incurred in connection with the construction loan over the one-year term of that loan relevant factors considered by the court included the fact that the construction_period and permanent financing loans were separately bargained for by the parties the relevant loan agreements contained materially different terms and conditions including different interest rates prepayment premiums and repayment periods the construction loan agreement made no mention of permanent financing the permanent financing was secured less than a month prior to the due_date of the construction loan and the borrower paid a second separately negotiated commitment fee at the time the permanent financing was secured applying the tax court’s analysis in sleiman to the facts of this case we note that it is possible to view both facility and facility as two separate lending transactions see also buddy schoellkopf products supra second loan arose from the borrower’s need for new funds requiring a new loan whose terms were separately bargained for even though the second loan was placed with the same lender but see williams v commissioner tcmemo_1981_643 use of separate sources of funds for construction and permanent financing periods did not preclude the aggregation of their respective terms for purposes of determining the proper period for amortizing capitalized costs which benefit the entire loan 69_tc_421 mortgage broker’s fee paid_by borrower was for services rendered in connection with originating a favorable loan package to fund two housing projects rather than for services performed as a preliminary lender and therefore the fee was not deductible when paid but instead was amortizable over the life of each loan on the respective projects however based on our review of the two facility agreements it appears that the parties always intended facility to be an interim financing_arrangement that would in a relatively short time be transmuted into a more permanent form of financing facility provided for that longer-term source of funds replacing the funds originally obtained by borrower under facility further it appears that both taxpayer and lender groups a and b contemplated from the inception of facility that any loans made pursuant to facility could be further syndicated by the participating lenders as such facility appears to have been a necessary precursor step to taxpayer’s obtaining that more permanent facility financing similar to the situation at issue in williams v commissioner supra in such circumstances capitalized fees paid with respect to facility would be required to be amortized over the combined terms of facility and facility case development hazards and other considerations tl-n-3680-01 we conclude above that the dollar_figurer underwriting fee paid_by taxpayer to agent for services rendered with respect to taxpayer’s acquisition of the facility financing_arrangement should be capitalized based on the facts provided it appears agent’s services rendered in connection with facility are sufficiently interwoven in taxpayer’s acquisition of the facility financing_arrangement to warrant treating the facility and facility financing arrangements as sequential steps in a single integrated borrowing arrangement accordingly the fees paid_by taxpayer to agent in connection with agent’s underwriting of facility should be capitalized and amortized over the joint lives of the two financing arrangements the period proposed by the examining agent which would require taxpayer to amortize the entire amount of capitalized underwriting costs through year does not appear to relate to the lives of the financing arrangements we believe that a court may find it unreasonable for the service to require capitalization through year of the entire underwriting fee paid to agent although it is arguable that revolving loans including lines of credit have an indeterminate life the same cannot be said of the term loans made by taxpayer under the two financing arrangements we think it reasonable therefore that any adjustment proposed by the examining agent to taxpayer’s amortization schedule for these fees should reflect the fact that the term loans at least have a definite life the earlier termination dates for the term_loan a and the revolving credit loans should also be factored into any amortization schedule developed by the examining agent for example by apportioning the capitalized underwriting fees to the relative maximum principal balances outstanding under each of facility 2's three types of loans thus only that portion of the capitalized underwriting fees allocable to facility 2's term_loan b would extend beyond date we also think that some deduction of the unamortized capitalized fees as of the effective date of facility may be warranted on the facts although the two because the services performed by agent in exchange for the underwriting fees at issue were not described we have assumed that taxpayer paid such fees to obtain the loans authorized under facility and facility this factual conclusion presumes that the underwriting fees are properly allocable only to the acquisition of indebtedness and that they are fully available for amortization over the term of the indebtedness to which they relate see 116_tc_374 and the cases cited therein although phrased as the underwriting fees should be capitalized through year we assume that the agent is proposing to capitalize the costs and amortize them through year the term_loan b maturity_date is date however both the term_loan a maturity_date and the revolving credit termination_date are date facility 2's stated termination_date is also date tl-n-3680-01 financing facilities may be sufficiently intertwined to warrant determining that all of the underwriting fees paid to agent by taxpayer should be capitalized over their combined lives facility has a maximum combined total borrowing authority of dollar_figuren whereas facility had a maximum combined total borrowing authority of dollar_figuree the dollar_figureo difference between the two maximum borrowing authorities is not insignificant it would not be unreasonable to permit taxpayer to deduct some portion of the dollar_figurer underwriting fee paid to agent with respect to this difference as of the effective date of facility this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by david b silber str branch office of associate chief_counsel financial institutions and products
